Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 4/1/2021 and applicant has submitted an amendment, filed on 6/30/2021.

Response to Arguments
Applicant's arguments with respect to claims 1-20 filed on 4/1/0221 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 10-12, 15-17, 20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20130143550 (hereinafter referred to as Ostrup). 
Consider claims 1, 6, Ostrup teaches a method by a master base station in a wireless communication system (see Fig. 2, 5, “…base station 14…”), the method comprising: 
receiving, from a secondary base station (see Fig. 2, “…base station 10…”), a first message for requesting a cell global identity (CGI) measurement, the first message including cell identity information on a cell requesting the CGI measurement (see at least ¶ [0046], “…The first radio base station 10 then transmits a data request in the form of a test measurement request to the second radio base station 14 serving a second cell 16 neighboring the first cell 12…, … The test measurement request may further comprise cell identities, such as first CGI …”, Note: for the reference Examiner treated base station  14 as master base and base station  10 as secondary base station); 
transmitting, to a terminal, a second message including configuration information for the CGI measurement based on the first message (see at least ¶ [0049], “…The second radio base station 14 then forwards, or compiles a new measurement request and sends the measurement request, referred to as a test request, to a number of connected user equipments…” and further see at least ¶ [0050], “…the second radio base station 14 orders the user equipment to retrieve CGI of the first cell 12…”); and 
transmitting, to the secondary base station, a third message for a measurement report including a CGI corresponding to the cell identity information in case that the measurement report is received from the terminal based on the configuration information 
Consider claims 11, 16, claims 1, 6, Ostrup teaches a method by a secondary base station in a wireless communication system (see Fig. 2, 5, “…base station 10…”), comprising: 
transmitting, to a master base station, a first message for requesting a cell global identity (CGI) measurement, the first message including cell identity information on a cell requesting the CGI measurement (see at least ¶ [0046], “…The first radio base station 10 then transmits a data request in the form of a test measurement request to the second radio base station 14 serving a second cell 16 neighbouring the first cell 12…, … The test measurement request may further comprise cell identities, such as first CGI …”, Note: for the reference Examiner treated base station  14 as master base and base station  10 as secondary base station), wherein a second message including configuration information for the CGI measurement is transmitted based on the first message from the 
receiving, from the master base station, a second third message for a measurement report including a CGI corresponding to the cell identity information in case that the measurement report corresponding to the CGI measurement request, is received from the terminal based on the configuration information (see at least ¶ [0052], “…The user equipment 18 may report the retrieved CGI back to the second radio base station 14. This report may be transmitted as a test response to the test request. Thus, the user equipment 18 applies the system information acquisition procedure to acquire system information that is broadcasted by the first radio base station 10.…” and further see at least ¶ [0053], “…If the reported CGI in the test response matches the CGI indicated in the received test measurement request the second radio base station 14 reports in a test measurement response that the test was successfully performed back to the first radio base station 10 as a data response…” and further see at least ¶ [0053], “…the measureCGlRequest message, this message may then be answered with a measureCGlResponse(Result) message. The measureCGlResponse(Result) message is sent back to the first radio base station 10 …”). 
Consider claims 2, 7, 12, 17 (depends on at least claims 1, 6, 11, 16), Ostrup discloses the limitations of claims 1, 6, 11, 16 as applied to claim rejection 1, 6, 11, 16 above and further discloses:

Consider claims 5, 10, 15, 20 (depends on at least claims 1, 6, 11, 16), Takahashi discloses the limitations of claims 1, 6, 11, 16 as applied to claim rejection 1, 6, 11, 16 above and further discloses:
Takahashi teaches the third message includes at least one the cell identity information, or information (see at least ¶ [0046], “…test measurement of the first cell 12. The test measurement request may further comprise cell identities, such as first CGI and PCI and second cell identity and other data…” and see at least ¶ [0052], “…the user equipment 18 applies the system information acquisition procedure to acquire system information that is broadcasted by the first radio base station…”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 8, 9, 13, 14, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20130143550 (hereinafter referred to as Ostrup) in view of US Patent Application Publication 20170086131 (hereinafter referred to as Gupta).
Consider claims 3, 8, 13, 18 (depends on at least claims 1, 6, 11, 16), Ostrup discloses the limitations of claims 1, 6, 11, 16 as applied to claim rejection 1, 6, 11, 16 above and further discloses:
Ostrup disclose all the subject matters of the claimed invention concept. However, Ostrup does not particularly disclose information on a frequency band.  In an analogous field of endeavor, attention is directed to Gupta, which teaches information on a frequency band (see Gupta, at least ¶ [0056], “…measurement results, frequencies (i.e. system center frequencies, frequency bands, …, network identities (e.g. PLMN ID), RAT, and a list of proximate (i.e. neighbor) cells linked with stored system information for one or more of the proximate neighbor cells. …”).

Consider claims 4, 9, 14, 19 (depends on at least claims 1, 6, 11, 16), Ostrup discloses the limitations of claims 1, 6, 11, 16 as applied to claim rejection 1, 6, 11, 16 above and further discloses:
Ostrup teaches the second message comprises information received from the secondary base station using the first message (see at least ¶ [0049], “…The second radio base station 14 then forwards, or compiles a new measurement request and sends the measurement request, referred to as a test request, to a number of connected user equipments…” and further see at least ¶ [0050], “…the second radio base station 14 orders the user equipment to retrieve CGI of the first cell 12…”).

Consider claims 5, 10, 15, 20 (depends on at least claims 1, 6, 11, 16), Takahashi discloses the limitations of claims 1, 6, 11, 16 as applied to claim rejection 1, 6, 11, 16 above and further discloses:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/            Primary Examiner, Art Unit 2645